11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of K.G., M.G., and R.G., Children
            No.  11-04-00086-CV -- Appeal from Taylor County
 
            The trial court signed an order terminating the parental rights of appellant, Marshall Lee Gill,
on April 25, 2003.  Appellant has now filed a “petition for out of time appeal” with this court
seeking to appeal the trial court’s order.   Appellant asserts the lack of appointed appellate counsel
as the basis for his request.  For the reasons set forth herein, we lack jurisdiction to grant the relief
requested by appellant.
            The appeal of an order terminating parental rights is an accelerated appeal. TEX. FAM.
CODE ANN. §§ 109.002 & 263.405(a) (Vernon 2002).  In an accelerated appeal, an appellant must
file his notice of appeal within 20 days of the date the order was signed.  TEX.R.APP.P. 26.1(b). 
A party cannot obtain an extension of time to file a notice of appeal more than 15 days after the
deadline for filing the notice of appeal.  TEX.R.APP.P. 26.3.
            To protect a party’s right to appeal, we liberally construe the rules of appellate procedure and
will not impose requirements that do not effect the purpose of a rule.  See Verburgt v. Dorner, 959
S.W.2d 615, 616-17 (Tex.1997).  However, we may not enlarge the time for perfecting appeals in
civil cases.  TEX.R.APP.P. 2.  “[O]nce the period for granting a motion for extension of time under
Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”  Verburgt
v. Dorner, supra at 617 (construing the predecessor to Rule 26).  Appellant’s attempt to perfect his
appeal was filed well beyond the 20-day deadline and the further 15-day grace period for seeking an
extension of time for filing a notice of appeal. See Rule 26.3.  Accordingly, we have no discretion
but to dismiss appellant’s petition for want of jurisdiction.
 
April 15, 2004                                                                                    PER CURIAM
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.